                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION



FLORA JEAN SHORTER, ET AL.                                                           PLAINTIFFS

V.                                                                NO. 4:20CV00010-MPM-JMV

CITY OF GREENVILLE, MS; ET. AL.                                                    DEFENDANTS


                                             ORDER

        By Order dated March 2, 2020, the Court granted Plaintiffs’ applications to proceed in

forma pauperis and directed the Clerk to issue process for the defendants named in the

complaint. The Clerk has now advised that Plaintiffs have failed to provide sufficient

information for service of the summonses and complaint pursuant to 28 U.S.C. §1915.

Accordingly, within ten (10) business days of this date, Plaintiffs must provide the Clerk of

this Court with address information for service of process upon each defendant. Plaintiffs

are warned that failure to comply with this order may lead to dismissal of this case for failure to

prosecute and or failure to obey an order of the Court. Plaintiffs are further advised that failure

to keep the Court informed of Plaintiffs’ current mailing address may likewise lead to dismissal

of this lawsuit.

        SO ORDERED this, the 3rd day of March, 2020.



                                       /s/ Jane M. Virden
                                       U. S. MAGISTRATE JUDGE
